Citation Nr: 0942222	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-29 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for low back strain.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for callosities of the right foot.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for callosities of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to February 
1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and July 2007 decisions rendered by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran testified before the undersigned at a video 
hearing in July 2009.  A transcript of the hearing is of 
record.  At this hearing, the Veteran raised a claim for an 
additional orthopedic bilateral foot disability caused by the 
multiple, painful calluses on both feet.  He also appears to 
have raised a claim of entitlement to service connection for 
hematuria secondary to his service-connected back disorder.  
These matters are referred back to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the Veteran's July 2009 hearing, he testified that his 
back and bilateral foot disabilities had worsened in severity 
since his last VA examination.  Specifically, he indicated 
that his increased back pain and related symptoms caused 
increased difficulty with balance, gait, and overall 
functioning.  He also testified that the multiple, painful 
calluses on both feet had increased in size, were more 
tender, and caused greater difficulty with ambulation since 
the last examination.

The Veteran's most recent VA examination was in December 
2006.  The Board finds that a contemporaneous and thorough VA 
examination is required to determine the current severity of 
the Veteran's back and bilateral foot disabilities.  A 
Veteran is entitled to a new examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

At his 2009 hearing, and in his September 2008 substantive 
appeal, the Veteran indicated that there may be outstanding 
VA outpatient treatment records at the VA medical center 
(VAMC) in Fort Meyers, Florida.  As the Board is on notice of 
possible outstanding treatment records pertinent to the 
Veteran's current claims on appeal; efforts must be 
undertaken to obtain these records.  See 38 U.S.C.A. 
§ 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should take the necessary steps to 
obtain complete treatment records from the 
VAMC in Fort Myers and associate them with 
the claims file.

2.  The Veteran should undergo appropriate 
examinations to determine the current 
nature and severity of his service-
connected back and bilateral foot 
disorders.  The examiner must indicate 
review of the claims folder.

All indicated tests and studies should be 
performed.  As it relates to the back 
examination, the examiner should report 
the ranges of motion, in degrees, as well 
as any additional limitation that is 
attributable to functional factors such as 
weakened movement, excess fatigability, 
incoordination, flare-ups, or pain. 

As to his low back disability, if possible, 
the examiner should state whether the 
disability has been productive of any 
incapacitating episodes, which are defined 
as periods of acute signs and symptoms that 
require bed rest prescribed by a physician 
or treatment by a physician, and if so, the 
frequency and duration of those episodes.  
The examiner should also discuss the nature 
and severity of any right or left-sided 
radiculopathy or neuropathy found to be 
present.  The examiner must also state 
whether the Veteran has bowel or bladder 
problems related to his low back 
disability.

3.  If the benefits remains denied, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board, if otherwise in 
order

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

